LAVEj§HARY

    

 

No. 30638

ii §§

IN THE sUPREME c0URT or THE sTATE oF HAwA;€F §§

`i §§

M:cHAEL c. T1ERNEY, Petitioner, @‘

THE HoNoRABLE DERRIcK H. M. cHAN, JUDGE oF THE c;3cUIT §§

COURT OF THE FIRST CIRCUIT, STATE OF HAWAI‘I, ReSpondent.

ORIGINAL_PROCEEDING
(CR. NO. 88-2209 and CR. NO. 89~OO24)

oRDER
(By: Duffy, J. for the courtU

AUpon consideration of the motion for reconsideration of
the Auqust 27, 2010 order denying the petition for a writ of
mandamus, 4

IT IS HEREBY ORDERED that the motion for
reconsideration is denied.

DATED: Honolulu, HawaiH4 september 15, 2010_

FOR THE COURT:

q¢mn»§.£>H@QLQ1f

Associate Justice

 

1 Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judqe Alm, assigned by reason of vacancy.